Title: James Monroe to James Madison, 23 September 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    Oak hill
                                
                                Sepr 23d. 1827.
                            
                        
                         
                        I lately receiv’d the inclosed, from a gentleman residing in Bladensburg, who applies, for the professorship,
                            held by Mr Long, in case he should accept that, wh. it is reported, has been offered to him, in the University of London.
                            I have inform’d him, in reply to his letter, that I did not know, that the offer had been made to Mr Long, or if made,
                            that he would accept it, but that I should communicate the letter to you, to whom, if the vacancy should occur, it would
                            be proper for him, to transmit, from the persons mentioned in his letter, the documents in his favor, which he intimates
                            they are willing to give.
                        By Mr Gallatins letter, of which you forwarded to me a copy sometime since, he draws our attention to W.
                            point, & to our own Colleges generally, as institutions from whence, we may obtain Instructors, equally competent,
                            with any to be found in England. This sentiment concurs, with that which I formed, while in that country, on information
                            which was very satisfactory. Should it prevail, I should wish, that the enquiry might be made as extensive as possible,
                            and by the best means in our power. I have not written, either to Col: Thayer, or to Dr Kirkland, since our last meeting,
                            preferring that such enquiry, should be made by you if agreeable to you, tho’ if not, I will readily do it.
                        Genl. Cocke informs me by a late letter, that he has recd. satisfactory information from Mr Short, of the
                            qualifications of Dr Jones, in Phila.—Of this gentleman I know nothing, nor did I ever hear any thing, until our last
                            morning at the University, at which time, the impression made on my mind respecting him was, that altho’ his
                            qualifications, gave him some pretentions, he wanted that weight of character, which was necessary for the trust. This
                            impression may have been erroneous, & as I think it was derived, from what Genl. Cocke said respecting him, the
                            inference is the more presumable; If the information recd. is satisfactory to you, as well as to the general, I wish no
                            further enquiry to be made, especially at my instance.
                        For sometime after my return home, from your house my health was affected, & that of Mrs. M. very
                            delicate, but that of both has improved somewhat of late, and that of the rest of my family is in a favorable state. The
                            sale of my slaves, &ca, in Albemarle, it is expected will take place in Novr. so that it will be very
                            pa[in]ful to me, to attend there, at the next meeting You shall however hear from me on the subject. The
                            best regards of my whole family to you Mrs Madison, and your mother—Very sincerely your friend
                        
                        
                            
                                James Monroe
                            
                        
                    